Docket No. 105632.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. LARRY
              VAN SCHOYCK, Appellant.

                 Opinion filed February 20, 2009.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Kilbride, and Burke
concurred in the judgment and opinion.
   Justice Garman dissented, with opinion, joined by Justices Thomas
and Karmeier.



                            OPINION

    Defendant, Larry J. Van Schoyck, was convicted of driving under
the influence of alcohol (625 ILCS 5/11–501(a)(1) (West 2004)) after
a bench trial in the circuit court of Champaign County. The appellate
court affirmed the conviction in an unpublished order (No.
04–07–0024 (unpublished order under Supreme Court Rule 23)). This
court allowed defendant leave to appeal (210 Ill. 2d R. 315), and we
now reverse the conviction.
                                 Background
     On November 13, 2004, at about 1:17 a.m., defendant received
three uniform traffic citations from Champaign County Sheriff’s
Deputy J.P. Reifstock. Defendant was cited for driving under the
influence (625 ILCS 5/11–501(a)(2) (West 2004)), driving with a
blood-alcohol content of over 0.081 (625 ILCS 5/11–501(a)(1) (West
2004)), and driving on a revoked license (625 ILCS 5/6–303 (West
2004)). Defendant posted bond several hours later and was released
from custody with a December 20, 2004, court date.
     The record reveals that the tickets were filed in the circuit court
of Champaign County on November 16, 2004, as case Number
04–DT– 688. Defendant appeared in court on December 14, at which
time his attorney filed an appearance. Defendant entered a plea of not
guilty and demanded a speedy trial, along with a demand for a jury
trial. 2 The court file sheet indicates that the next court date was set for
January 31, 2005.
     On January 24, 2005, the State sent defendant a form letter, on
which it noted, “No offer pending felony review.” On January 31,
2005, the State filed its appearance in the case and told the trial court
that it would file the charge as a felony by the next court date. The
court continued the case six times at the State’s request. On each of
those dates, the State informed the court that it was seeking to file
felony charges against defendant.
     On September 19, 2005, the State, over defendant’s objection,
dismissed the three citations and recharged defendant, in an
information, with driving with a blood-alcohol content over 0.08,
noting in the charge the existence of the sentence-enhancing factor
(driving on a revoked license), which elevated the DUI offense to a
felony.
     On November 29, 2005, defendant filed a motion to dismiss,
arguing that the State had not tried him within 160 days of his speedy-


   1
    Defendant’s Breathalyzer test showed his blood-alcohol content to be
0.197.
   2
    The certificate of service indicates that the demands for a speedy trial
and jury trial were mailed to the State’s Attorney’s office on that same date.

                                     -2-
trial demand, which had been filed on December 14, 2004. The trial
court denied the motion. The matter proceeded to trial where
defendant was found guilty and then sentenced to six years of
imprisonment.
     The appellate court affirmed, holding that the trial court did not
err in denying the motion to dismiss. Relying on People v. Jackson,
118 Ill. 2d 179 (1987), overruled on other grounds by People v.
Stefan, 146 Ill. 2d 324 (1992), the appellate court concluded that
defendant’s written demand for a speedy trial, filed before the State
had sought felony charges against him, had no effect on defendant’s
felony case because the charges were not required to have been joined
under the rules of compulsory joinder. No. 04–07–0024 (unpublished
order under Supreme Court Rule 23).

                                Analysis
    The sole issue in this case is whether defendant’s motion for
dismissal, based on the speedy-trial provisions of section 103–5(b) of
the Code of Criminal Procedure of 1963 (725 ILCS 5/103–5(b) (West
2004)), should have been granted.
    The right to a speedy trial, guaranteed to a defendant under both
the sixth amendment and the due process clause of the federal
constitution (Klopfer v. North Carolina, 386 U.S. 213, 18 L. Ed. 2d
1, 87 S. Ct. 988 (1967)), and by article I, section 8, of our state
constitution (Ill. Const. 1970, art. I, §8), is fundamental. An additional
statutory right can also be found in section 103–5 of the Code of
Criminal Procedure, which specifies periods of time within which an
accused must be brought to trial. See 725 ILCS 5/103–5 (West 2004).
Section 103–5(b) mandates that every person on bail or recognizance
“shall be tried by the court having jurisdiction within 160 days from
the date defendant demands trial unless delay is occasioned by the
defendant.” 725 ILCS 5/103–5(b) (West 2004). This court has held
that the provisions of section 103–5 are to be liberally construed in
favor of the defendant, and that the State cannot improperly
manipulate criminal proceedings or purposefully evade the operation
of the section’s provisions. People v. Woolsey, 139 Ill. 2d 157, 169
(1990). In this case, whether defendant’s rights under section



                                   -3-
103–5(b) were contravened is a pure question of law, which this court
reviews de novo. Woolsey, 139 Ill. 2d at 169.
    The parties do not dispute that section 103–5 applies to those
charged with DUI offenses, but disagree as to how many charges were
involved in this case and to which of those charges defendant’s
December 14 speedy-trial demand applied. According to defendant,
there is only “one charge involved, to-wit: driving under the influence
of alcohol in violation of 625 ILCS 11/501(a)(1).” Defendant argues
that the dismissal of the citation which alleged defendant drove with
a blood-alcohol content over 0.08 and the refiling of that same charge
in the information constituted a “continuation of the same case” to
which his original speedy-trial demand should apply.
    According to the State, however, there were four different charges
in the case, three misdemeanors and one felony. The State maintains
that defendant’s speedy-trial demand pertained only to the
misdemeanor charges and not to the subsequent felony charge.
    To resolve the parties’ contentions, this court must consider two
specific statutory schemes: the provisions of the Illinois Code of
Criminal Procedure which address how charges are to be brought in
criminal prosecutions and section 11–501 of the Illinois Vehicle Code,
which addresses the offense of driving under the influence (DUI).

                Section 11–501 of the Vehicle Code
   Section 11–501 of the Vehicle Code makes it a crime to drive
under the influence of drugs or alcohol. 625 ILCS 5/11–501 (West
2004). Section 11–501(a) provides:
           “A person shall not drive or be in actual physical control
       of any vehicle within this State while:
               (1) the alcohol concentration in the person’s blood or
           breath is 0.08 or more based on the definition of blood and
           breath units in Section 11–501.2;
               (2) under the influence of alcohol;
               (3) under the influence of any intoxicating compound
           or combination of intoxicating compounds to a degree that
           renders the person incapable of driving safely;



                                 -4-
                  (4) under the influence of any other drug or
              combination of drugs to a degree that renders the person
              incapable of safely driving;
                  (5) under the combined influence of alcohol, other
              drug or drugs, or intoxicating compound or compounds to
              a degree that renders the person incapable of safely
              driving; or
                  (6) there is any amount of a drug, substance, or
              compound in the person’s breath, blood, or urine resulting
              from the unlawful use or consumption of cannabis listed in
              the Cannabis Control Act, a controlled substance listed in
              the Illinois Controlled Substances Act, or intoxicating
              compound listed in the Use of Intoxicating Compounds
              Act.” 625 ILCS 5/11–501(a) (West 2004).
The statute designates a violation of any of the above as a Class A
misdemeanor. Subsection (c) of section 11–501 then provides a list of
factors which enhance the misdemeanor to various different classes of
felonies. 625 ILCS 5/11–501(c) (West 2004). At the time of
defendant’s arrest, subsection (c–1)(1) of section 11–501 provided
that a violation of section 11–501(a)(1) while on a revoked license
upgraded the offense to a Class 4 felony.
     Under the plain language of the statute, there is only one offense
of driving under the influence. People v. Quigley, 183 Ill. 2d 1, 11-12
(1998). Subsection (a) sets forth the elements for the offense and
classifies the offense as a Class A misdemeanor. The enhancing factors
in subsection (c) do not create a new offense, but rather serve only to
enhance the punishment. Quigley, 183 Ill. 2d at 11. In Quigley, this
court discussed the operation of section 11–501(d), stating:
         “[A]ggravated DUI occurs when an individual commits some
         form of misdemeanor DUI, in violation of paragraph (a), and
         other circumstances are present. The legislature added
         aggravating factors that change the misdemeanor DUI to a
         Class 4 felony. The essential and underlying criminal act,
         however, remains the same: driving while under the
         influence.” Quigley, 183 Ill. 2d at 10.
Section 11–501 therefore operates just as any other statute which
initially sets forth the elements of the offense, and then, in a separate

                                  -5-
section, provides sentencing classifications based on other factors. See
People v. Green, 225 Ill. 2d 612 (2007) (robbery statute); People v.
Robinson, No. 105206 (November 20, 2008) (involuntary
manslaughter statute).

             Article 111 of the Code of Criminal Procedure
    Article 111 of the Code of Criminal Procedure governs how
criminal offenses are to be charged. Section 111–1 sets forth three
different methods of prosecution: complaint, indictment, and
information. 725 ILCS 5/111–1 (West 2002). Section 111–2 provides
that all felonies be prosecuted by either information or indictment. 725
ILCS 5/111–2(a) (West 2002). (West 2002). When a misdemeanor
DUI is charged by way of uniform traffic ticket, “ the copy of such
Uniform Ticket which is filed with the circuit court constitutes a
complaint to which the defendant may plead, unless he specifically
requests that a verified complaint be filed.” 725 ILCS 5/111–3(b)
(West 2002).
    Subsection (c) of section 111–3 governs how the State is to seek
enhanced sentences for offenses and provides in relevant part:
              “When the State seeks an enhanced sentence because of a
          prior conviction, the charge shall also state the intention to
          seek an enhanced sentence and shall state such prior
          conviction so as to give notice to the defendant. However, the
          fact of such prior conviction and the State’s intention to seek
          an enhanced sentence are not elements of the offense and may
          not be disclosed to the jury during trial unless otherwise
          permitted by issues properly raised during such trial.” 725
          ILCS 5/111–3(c) (West 2002).

                               Application
    In this case, defendant faced conviction for the offense of DUI on
two possible bases: driving with a blood-alcohol content over 0.08
and driving while intoxicated. These two charges were brought by
complaint pursuant to section 111–3(b) of the Code. After the filing
of the tickets with the circuit court and after defendant’s speedy-trial
demand, the State desired that, upon conviction, defendant be
sentenced as a Class 4 felon under section 11–501(c–1)(1) (driving

                                  -6-
while on a revoked license due to a previous DUI). To this end, the
State was required to upgrade the misdemeanor to a felony, and
felonies can only be charged by information or indictment (725 ILCS
5/111–2(a) (West 2002)). The State therefore dismissed the two
pending DUI charges against defendant and recharged defendant, in
an information, with driving with a blood alcohol content over .08,
noting in the charge the existence of the sentence-enhancing factor
(driving on a revoked license), which elevated the DUI offense to a
felony.
     Under section 111–3(c), a prior conviction such as the revoked
license in this case is not an element of the underlying offense. People
v. DiPace, 354 Ill. App. 3d 104, 114 (2004). Thus, the information
did not charge anything new. The information merely elevated the
misdemeanor DUI, initially charged by way of a traffic citation, to a
felony. Under section 111–3(c), the information is a request for an
enhanced sentence, which the legislature has defined as a “sentence
which is increased by a prior conviction from one classification of
offense to another higher level classification of offense.” 725 ILCS
5/111–3(c) (West 2004); DiPace, 354 Ill. App. 3d at 114. Although
the information amounted to a new way of charging the DUI offense,
it did not allege a different offense than did the previously dismissed
ticket. Since the offenses alleged in both the ticket and the information
were the same, compulsory joinder principles, the subject of cases like
People v. Jackson, 118 Ill. 2d 179 (1987), overruled on other grounds
by People v. Stefan, 146 Ill. 2d 324 (1992), do not apply to this case.
The appellate court incorrectly concluded that compulsory joinder
principles rendered defendant’s speedy trial demand inapplicable to the
refiled charge.
     The State has the discretion not only to decide what charges to
bring, but to decide whether charges should be dismissed. People v.
Rhodes, 38 Ill. 2d 389, 396 (1967). The State may not avoid a
speedy-trial demand by dismissing a charge only to refile the identical
charge for the identical offense based on the identical acts. People v.
Fosdick, 36 Ill. 2d 524 (1967). Defendant contends that, in this case,
the State improperly used its power of dismissal to avoid the effect of
his speedy trial demand.
     The voluntary dismissal of criminal charges before trial is, in
effect, a nolle prosequi. People v. Guido, 11 Ill. App. 3d 1067, 1069

                                  -7-
n.2 (1973), citing Commonwealth v. Brandano, 359 Mass. 332, 334-
35, 269 N.E.2d 84, 86-87 (1971). The effect of a nolle prosequi is “to
terminate the charge to which it is entered and to permit the defendant
to go wherever he pleases, without entering into a recognizance to
appear at any other time. If it is entered before jeopardy has attached,
it does not operate as an acquittal, so as to prevent a subsequent
prosecution for the same offense.” People v. Watson, 394 Ill. 177, 179
(1946). Although the State may refile dismissed charges before
jeopardy attaches, its ability to do so may be complicated by speedy-
trial concerns. For that reason, voluntary dismissal and the subsequent
refiling of identical charges do not toll the statute. Fosdick, 36 Ill. 2d
at 528-29.
     We hold, therefore, that defendant’s speedy-trial demand filed
with respect to the offenses charged by complaint was applicable to
the same offense refiled by the State in its information. As noted,
defendant filed his written demand for a speedy trial on December 14,
2004, and the 160-day period was thus set to expire on May 23, 2005.
The parties have agreed that no amount of delay from December 14,
2004, until May 23, 2005, was attributable to defendant. Defendant’s
trial, which took place on November 29, 2005, was outside the
limitations set forth in section 103–5(b) (725 ILCS 5/103–5(b) (West
2004)). The circuit court therefore incorrectly denied defendant’s
motion to dismiss.

                             Conclusion
   For the reasons set forth above, the judgments of the circuit court
and the appellate court are reversed.

                                   Appellate court judgment reversed;
                                     circuit court judgment reversed.

    JUSTICE GARMAN, dissenting:
    The majority concludes that defendant’s speedy-trial demand, filed
in the misdemeanor traffic case, precludes prosecution on the
subsequently filed felony charge. For the following reasons, I believe
that the majority opinion is in error and, therefore, dissent.


                                   -8-
     Defendant’s current interaction with the criminal justice system
began on November 13, 2004, when a Champaign County sheriff’s
deputy issued him three uniform citations. It is undisputed that the
Champaign County State’s Attorney’s office had no prior knowledge
of, or involvement in, the issuance of these citations. Defendant’s
traffic citations were filed in the Champaign County circuit court
under case number 04–DT–688 (traffic case). Defendant filed a
written speedy-trial demand in the traffic case.
     On September 19, 2005, the State dismissed the traffic case and
charged defendant by information with felony DUI under section
11–501(c–1)(1) of the Illinois Vehicle Code (625 ILCS
5/11–501(c–1)(1) (West 2002)). The felony charge was brought in
Champaign County case number 05–CF–1760 (felony case).
Defendant did not file a speedy-trial demand in the felony case.
     On November 29, 2005, 71 days after the felony charge was filed,
defendant filed a motion to dismiss the felony case on the basis that
the 160-day speedy-trial period had expired. The trial court denied
defendant’s motion. On November 8, 2006, following a stipulated
bench trial, defendant was convicted of felony DUI. He was
subsequently sentenced to 6 years’ imprisonment in the Department
of Corrections.
     Defendant appealed, arguing that he was charged with only one
offense and that, therefore, the speedy-trial demand he filed in the
traffic case was applicable to the later-filed felony case. The appellate
court rejected this argument, holding that the traffic case and felony
case were not subject to compulsory joinder. As a result, the appellate
court held that the speedy-trial demand defendant filed in the traffic
case did not apply to the later-filed felony case. Defendant appealed
to this court alleging that his speedy-trial rights were violated.
     In Illinois, there is both a statutory and a constitutional right to
speedy trial. People v. Cordell, 223 Ill. 2d 380, 385 (2006). See also
U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, §8; 725 ILCS
5/103–5 (West 2002). While the speedy-trial act (725 ILCS 5/103–5
(West 2002)) “implements the constitutional right to a speedy trial,
the statutory right and the constitutional right are not coextensive.”
Cordell 223 Ill. 2d at 385-86, citing People v. Gooden, 189 Ill. 2d
209, 217 (2000). The present case implicates only defendant’s
statutory right to a speedy trial.

                                  -9-
    The majority accurately states that the sole question in this case is
whether defendant’s motion for dismissal, based on speedy-trial
grounds, should have been granted. This court has never previously
addressed this precise issue. For the reasons that follow, I believe that
the trial court was correct in denying defendant’s motion for dismissal,
and that the appellate court was correct in affirming that denial.
    Ordinarily, we think of compulsory joinder in terms of the joinder
of related offenses and not the number of cases or charges. See People
v. Mauricio, 249 Ill. App. 3d 904, 911 (1993) (“[t]he statutory
language of section 3–3 would seem to require the State to have
brought all of the charges against defendant in one proceeding”).
Indeed, the statutory language of the compulsory joinder statute
requires inter alia that the “several offenses” in question be “known
to the proper prosecuting officer at the time of commencing the
prosecution.” 720 ILCS 5/3–3(b) (West 2002).
    The majority, having initially concluded that misdemeanor DUI
and felony DUI are the same offense, relies on the term “offenses” in
the statute to find that defendant’s case should have been dismissed.
Under the majority’s reasoning, the traffic case and felony case were
merely two different methods of charging defendant with the same
crime, thus there is no reason to discuss compulsory joinder because
there was nothing to join. Because the majority treats the felony case
as merely the continuation of the traffic case, the majority concludes
that the speedy-trial demand defendant filed in the traffic case is
equally applicable to the felony case. I disagree with this conclusion.
    What the majority overlooks is that even if there was only one
offense, there were still two charges and each charge was initiated by
a different charging authority. These separate charges, initiated by
different charging authorities, are not subject to compulsory joinder
and are not otherwise subject to the same speedy-trial period.
    The first charging authority involved in this case is the Champaign
County sheriff. The sheriff charged defendant through the issuance of
three uniform citations. Uniform citations are “intended to be used by
a police officer in making a charge for traffic offenses and certain
misdemeanors and petty offenses.” People v. Jackson, 118 Ill. 2d 179,
192 (1987). These uniform citations constitute a complaint to which
a defendant may plead. Jackson, 118 Ill. 2d at 192, citing People v.
Pankey, 94 Ill. 2d 12, 17 (1983). Thus, the issuance of a citation

                                  -10-
constitutes the charging of a defendant with the commission of an
offense without any involvement of the State’s Attorney’s office
whatsoever.
     The second charging authority was the State’s Attorney. The
State’s Attorney had to initiate separate proceedings against defendant
to try him for the Class 4 felony, as uniform citations cannot be used
to charge a person with a felony. Jackson, 118 Ill. 2d at 192, citing
Pankey, 94 Ill. 2d at 17. A separate charge had to be filed because all
felony prosecutions must “be by information or by indictment.” 725
ILCS 5/111–2(a) (West 2002). Thus, in order for defendant to be
charged/convicted/sentenced as a Class 4 felon, the State’s Attorney
had to file a separate case as the traffic citations would not allow
defendant to be tried or sentenced as a felon.
     In the ordinary case of compulsory joinder, the State’s Attorney
files two or more charges that are based on the defendant’s same
actions. In such a case, the analysis conducted by a court focuses on
whether the three conditions of the compulsory-joinder statute have
been met. See People v. Williams, 204 Ill. 2d 191 (2003). If the
conditions are met, all the various cases are subject to the same
speedy-trial period.
     In this case, the two separate charges cannot be subject to
compulsory joinder as it would have been impossible for the sheriff’s
deputy to charge defendant with the felony offense. It would be an
inherent contradiction for this court to hold that separate charges
brought by different charging authorities had to be joined when the
authority initiating the first charge is expressly prohibited from filing
the second charge. Thus, because there were two charging authorities,
and because the initial charge in the traffic case could not have
included the later-filed felony, the two charges are not subject to
compulsory joinder. Therefore, the speedy-trial period must be
determined as to each individual case.
     The compulsory joinder discussion in People v. Quigley, 183 Ill.
2d 1 (1998), supports this conclusion. In Quigley, this court stated
that, “[i]f the charges are required to be brought in a single
prosecution, the speedy-trial period begins to run when the speedy-
trial demand is filed, even if the State brings some of the charges at a
later date.” Quigley, 183 Ill. 2d at 13. In Quigley, the State’s Attorney
dismissed the ordinance violations and directly brought both the

                                  -11-
misdemeanor and felony charges by information. However in the
present case, unlike in Quigley, the relevant charges in this case could
not have been brought in a single prosecution because the sheriff was
limited to charging defendant with misdemeanor offenses.
     Further support for this reasoning is found in this court’s opinion
in Jackson, 118 Ill. 2d 179. In Jackson, this court was asked to
examine whether a defendant charged with reckless homicide
following a drunk driving accident could raise double jeopardy or
compulsory joinder as a defense to his homicide prosecution where he
had already pled guilty to underlying traffic offenses. Jackson, 118 Ill.
2d 179.3 This court held that “the compulsory-joinder provisions of
section 3–3 do not apply to offenses that have been charged by the use
of a uniform citation.” Jackson, 118 Ill. 2d at 192. In reaching that
conclusion, this court stated that “[w]e hold today that the
compulsory-joinder provisions of section 3–3 do not apply to offenses
that have been charged by the use of a uniform citation and complaint
form provided for traffic offenses.” Jackson, 118 Ill. 2d at 192. Thus,
the court allowed the defendant’s felony conviction to stand because
joinder of the felony and traffic offenses was not required.
     It is true that Jackson dealt with compulsory joinder in the context
of double jeopardy concerns and the instant case deals with speedy-
trial issues. However, neither the majority nor defendant cite any
reason why compulsory joinder should be treated differently for
speedy-trial purposes than it is for double jeopardy purposes.
     Though this court has never specifically addressed whether a
speedy-trial demand filed in a case initiated by uniform citation applies
against a subsequent felony prosecution brought by the State’s
Attorney, the lower courts have. Moreover, every court that has
examined this issue over the past 20 years has adopted the position I
advance in this dissent. See People v. Sandoval, 381 Ill. App. 3d 142,
152 (2008) (“traffic offenses that are charged by the use of a uniform
citation or complaint form completed by a police officer rather than a


      3
       People v. Jackson’s double jeopardy analysis was subsequently
overturned by People v. Stefan, 146 Ill. 2d 324 (1992). However, Jackson’s
analysis of compulsory joinder, relevant to the present opinion, remains good
law.

                                    -12-
prosecutor are not subject to compulsory joinder with charges brought
under an indictment, and their viability under speedy trial rules must
be determined individually”); People v. Kizer, 365 Ill. App. 3d 949,
955 (2006) (“section 3–3 does not require the State to prosecute a
felony charge in the same proceeding as a related traffic offense
charged by uniform citation and complaint, it must follow that a
demand for a speedy trial in the traffic case has no effect in the felony
case”); People v. Mauricio, 249 Ill. App. 3d 904, 911 (1993) (“[t]he
statutory language of section 3–3 would seem to require the State to
have brought all of the charges against defendant in one proceeding.
However, our courts have held that sections 3–3 and 3–4(b)(1) do not
apply to offenses that have been charged in a uniform traffic citation”);
People v. Hoskinson, 201 Ill. App. 3d 411, 414 (1990) (“[t]he
compulsory joinder provisions of these sections do not apply to
offenses that have been charged by the use of uniform citation and
complaint forms used by police officers in charging traffic offenses”);
People v. Crowe, 195 Ill. App. 3d 212, 218 (1990) (“[i]t is the
commencement of prosecution by the State's Attorney which invokes
application of the compulsory-joinder provisions”); People v. Hogan,
186 Ill. App. 3d 267, 269 (1989) (“[t]he compulsory joinder
provisions of sections 3–3 and 3–4 do not apply to offenses charged
by uniform citation and complaint forms”). Despite this wealth of
contrary authority, the majority, without comment, would implicitly
overrule 20 years of settled law.
    The only authority cited by the majority to support its conclusion
that the State’s Attorney’s “dismissal and the subsequent refiling of
identical charges do not toll the statute” is People v. Fosdick. Slip op.
at 8, citing People v. Fosdick, 36 Ill. 2d 524, 528 (1967). However,
Fosdick does not apply to the present case, as Fosdick did not involve
a prosecution initiated by uniform citation. Instead, the various
charges filed, dismissed, and refiled in Fosdick were by either
information or indictment. Fosdick, 36 Ill. 2d at 526-27.
    It is undisputed that the State may not avoid a speedy-trial demand
by dismissing a charge only to refile the identical charge for the
identical offense based on the identical acts. In People v. Woolsey, this
court reasoned that “[t]he decision to nol-pros a charge is within the
discretion of the prosecution and, thus, can be used to improperly
manipulate criminal proceedings or to purposefully evade the

                                  -13-
operation of the speedy-trial statute.” People v. Woolsey, 139 Ill. 2d
157, 169 (1990).
     However, Woolsey and other cases that have considered this issue
have all been cases where the State’s Attorney initiated the
prosecution, dismissed the case, and then filed a new case for the
identical offense. See Woolsey, 139 Ill. 2d at 160. See also People v.
Watson, 394 Ill. 177, 178 (1946) (cited by the majority, slip op. at 8).
     Furthermore, nothing in the record of this case demonstrates that
the State was attempting to “manipulate criminal proceedings” or
“purposefully evade the operation of the speedy-trial statute.”
Woolsey, 139 Ill. 2d at 169.
     There is no indication that the State derived any benefit
whatsoever from the delay in bringing defendant to trial on the felony
charge. The record reflects that the State had the evidence needed to
prosecute the felony offense at the time the citations were issued. (A
citation was issued for operating a motor vehicle with a blood-alcohol
content over 0.08 and a citation was issued for driving on a revoked
license.) While this fact makes the State’s delay in bringing the felony
case less understandable, it also demonstrates that the State had
nothing to gain by delaying the felony prosecution.
     Likewise, the State did not evince any evasion of the operation of
the speedy-trial statute. Unlike in Woolsey, the State in this case did
not wait until defendant had brought a motion to dismiss on speedy-
trial grounds to file the felony charge. The State dismissed the traffic
case and filed the felony case before defendant had filed a motion to
dismiss.
     However, despite the delay in bringing the felony charge, the State
still brought the felony case within the three-year statute of limitations.
See 720 ILCS 5/3–5 (West 2002). Further, the defendant never filed
a speedy-trial demand in the felony case, and, even if he had, the State
prosecuted defendant on the felony charge within the time allowed by
the speedy-trial act.
     In this case, there are two separate protections at issue. First, there
is the protection of the speedy-trial act. The speedy-trial act helps
ensure that a defendant’s constitutional right to a speedy trial is
observed and respected by the State. The current facts do not present
a violation of this right. The second protection at issue is the statute

                                   -14-
of limitations. The statute of limitations (720 ILCS 5/3–5 (West
2002)) limits the time period during which the State may bring a
criminal prosecution. This limitation is
          “ ‘designed to protect individuals from having to defend
          themselves against charges when the basic facts may have
          become obscured by the passage of time and to minimize the
          danger of official punishment because of acts in the far-distant
          past. Such a time limit may also have the salutary effect of
          encouraging law enforcement officials promptly to investigate
          suspected criminal activity.’ ” People v. Strait, 72 Ill. 2d 503,
          506 (1978), quoting Toussie v. United States, 397 U.S. 112,
          114-15, 25 L. Ed. 2d 156, 161, 90 S. Ct. 858, 860 (1970).
Because the State met its obligation with regard to the statute of
limitations, defendant’s prosecution was timely and his conviction
should be affirmed.
     I would hold that since the State’s Attorney did not bring the
initial traffic case, the speedy-trial demand filed in the traffic case did
not affect the latter filed felony prosecution. I would, therefore, affirm
the judgment of the trial and appellate courts and uphold defendant’s
conviction.

    JUSTICES THOMAS and KARMEIER join in this dissent.




                                   -15-